Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 03/19/2021, in which, claim(s) 1-12 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement filed 03/19/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the attached NPL does not contain a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 03/09/2021 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babi et al. (Pub. No.: US 2007/0101411 A1; hereinafter Babi) in view of Hazlewood et al. (Pub. No.: US 2009/0019514 A1; hereinafter Hazlewood).
Regarding claim 1, Babi discloses a method for facilitating the security for sets of credentials, the method comprising the steps of:
(A) providing at least one client account managed by at least one remote server, wherein the client account is associated with a corresponding personal computing (PC) device (access system/login authorization system managed user’s accounts for cellular provider associated with the cell phone of the user [Babi; ¶40-42]); 
(B) providing at least one user account managed by at least one third-party server, wherein the user account is associated with the corresponding PC device, and wherein the user account includes a credential set, and wherein the user account is associated to the client account, and wherein the credential set is either in an unlocked status or a locked status (the user can lock/unlock the account with respect to the valid credentials and proper switching, the account can be locked/unlocked with user’s controls [Babi; ¶23-25, 40-42, 44-57]); 
(C) prompting the client account enter a credential input for the user account with the corresponding PC device (prompt for password/PIN from the user [Babi; ¶40-42]);
(D) relaying the credential input from the corresponding PC device, through the third-party server, and to the remote server, if the credential input is entered by the client account (the cellular provider send the entered password/pin to the access system [Babi; ¶40-42]); 
(E) granting access to the user account with the third-party server, if the credential input does match the credential set, and if the credential set is in the unlocked status (grant access if validate [Babi; ¶8]); 
(F) denying access to the user account with the third-party server, if the credential input does not match the credential set, and if the credential set is in the unlocked status (one with ordinary skill in the art would understand that invalid credential would yield unsuccessful authentication and deny of access); and 
(G) invalidating access to the user account with the third-party server, if the credential input does match or does not match the credential set, and if the credential set is in the locked status (denied access if the account is disabled [Babi; ¶44-57]). Babi teaches enabled/disabled access login access. Babi does not explicitly disclose of the credential is locked/unlocks status; however, in a related and analogous art, Hazlewood teaches this feature.
In particular, Hazlewood teaches user binding of accounts, and the prebinding steps require the user to input credentials and check to see if the account is locked or unlocked, and only perform authentication and binding when the credential is valid [Hazlewood; ¶66-86; Fig. 6 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Babi in view of Hazelwood with the motivation reduce workload, and not performing authentication when user’s account is locked.

Regarding claim 2, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
prompting the client account to link to the user account with the corresponding PC device during step (B) (request binding of account [Hazlewood; ¶66-86; Fig. 6 and associated text]); and 
generating an association between the user account and the client account with the remote server, if the user account is selected to be linked to the client account (when the user account is bind to the backend directory server, which would associate the accounts and reduce the pre-post-bind policy and requirements [Hazlewood; ¶66-86; Fig. 6 and associated text]). The motivation reduce workload, and not performing authentication when user’s account is locked.

Regarding claim 3, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
prompting the client account to enter a single status selection for the credential set with the corresponding PC device (the user can toggle between the enable/disable accounts status based on the inputs [Babi; ¶44-57]); 
relaying the single status selection from the corresponding PC device to the remote server, if the single status selection is entered by the client account (toggles off/on based on input  [Babi; ¶44-57]); 
setting the credential set to the unlocked status with the remote server, if the single status selection is for the unlocked status (enabled if on, *11, etc., [Babi; ¶44-57]); and 
setting the credential set to the locked status with the remote server, if the single status selection is for the locked status (disable if off, *22, etc., [Babi; ¶44-57]).

Regarding claim 4, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
providing at least one user account as a plurality of user accounts (selecting an account among a plurality of accounts belonging to a given user [Babi; ¶10]); 
prompting the client account to enter a group status selection for the credential set of each user account with the corresponding PC device (the user account for the user state of login access to a web-based application [Babi; Abstract; ¶10]);  
relaying the group status selection from the corresponding PC device to the remote server, if the group status selection is entered by the client account (relay the account to the access system and login authorization system [Babi; ¶40-42, 44-57]);
setting the credential set of each user account to the unlocked status with the remote server, if the group status selection is for the unlocked status (enabled if on, *11, etc., [Babi; ¶44-57]); and 
setting the credential set of each user account to the locked status with the remote server, if the group status selection is for the locked status (disable if off, *22, etc., [Babi; ¶44-57]).

Regarding claim 5, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
providing at least one administrator account managed by the third-party server, wherein the administrator account includes a status selection ability (selecting an account among a plurality of accounts belonging to a given user [Babi; ¶10]. The account can be of admin policy [Hazlewood; ¶46-48, 53-55, 72, 82-84]);
prompting the administrator account to enter a single status selection for the credential set with the third-party server (the user account for the user state of login access to a web-based application [Babi; Abstract; ¶10]);  
relaying the single status selection from the third-party server to the remote server, if the single status selection is entered by the administrator account (relay the account to the access system and login authorization system [Babi; ¶40-42, 44-57]);
setting the credential set to the unlocked status with the remote server, if the single status selection is for the unlocked status (enabled if on, *11, etc., [Babi; ¶44-57]); and
setting the credential set to the locked status with the remote server, if the single status selection is for the locked status (disable if off, *22, etc., [Babi; ¶44-57]). The motivation is to improved security as the account is bound as admin role policy.

Regarding claim 6, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 5 comprising the steps of: 
prompting the client account to grant the status selection ability to the administrator account with the corresponding PC device (grant access as the user’s password on a connection is bound as an administrator [Hazlewood; ¶72, 82-84]); and 
relaying a client token from the remote server to the third-party server, if the status selection ability for the administrator account is granted by the client account (bound the admin account to the user account, using secure token for authentication mechanism [Hazlewood; ¶42, 72, 82-84]). The motivation is to improved security as the account is bound as admin role policy.

Regarding claim 7, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
providing the credential set in the unlocked status (the cellular provider send the entered password/pin to the access system [Babi; ¶40-42]); 
prompting the client account to enter at least one status constraint for the unlocked status with the corresponding PC device (enabled if on, *11, etc., [Babi; ¶44-57]);
relaying the status constraint from the corresponding PC device to the remote server, if the status constraint is entered by the client account (sending the password and status to the access system / login authentication system [Babi; ¶40-57]);  
maintaining the credential set in the unlocked status with the remote server, if the unlocked status is inside the status constraint (enable account if the proper code is received [Babi; ¶44-57]); and 
setting the credential set from the unlocked status to the locked status with the remote server, if the unlocked status is outside the status constraint (allow access if the account is enable with proper credential [Babi; ¶40-57]).

Regarding claim 8, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
providing the credential set in the locked status (the cellular provider send the entered password/pin to the access system [Babi; ¶40-42]);  
prompting the client account to enter at least one status constraint for the locked status with the corresponding PC device (disable if off, *22, etc., [Babi; ¶44-57]).
relaying the status constraint from the corresponding PC device to the remote server, if the status constraint is entered by the client account (sending the password and status to the access system / login authentication system [Babi; ¶40-57]);  
maintaining the credential set in the locked status with the remote server, if the locked status is inside the status constraint (if the account is disabled, no action [Babi; ¶40-57]);  and 
setting the credential set from the locked status to the unlocked status with the remote server, if the locked status is outside the status constraint (denied access if the account is disabled with proper credential [Babi; ¶40-57]).

Regarding claim 9, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
relaying a validation token with the remote server to the third-party server after step (D), if the credential input does match the credential set, and if the credential set is in the unlocked status (bound the admin account to the user account, using secure token for authentication mechanism [Hazlewood; ¶42, 72, 82-84]); and 
granting access to the user account with the third-party server during step (E), if the validation token is received by the third-party server (allow access if the account is enable with proper credential [Babi; ¶40-57]). The motivation is to improved security as the account is bound as admin role policy.

Regarding claim 10, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
relaying a validation token with the remote server to the third-party server after step (D), if the credential input does not match the credential set, and if the credential set is in the unlocked status (bound the admin account to the user account, using secure token for authentication mechanism [Hazlewood; ¶42, 72, 82-84]); and 
denying access to the user account with the third-party server during step (F), if the validation token is received by the third-party server (denied access if the account is disabled with proper credential [Babi; ¶40-57]). The motivation is to improved security as the account is bound as admin role policy.

Regarding claim 11, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
relaying an invalidation token with the remote server to the third-party server after step (D), if the credential input does match or does not match the credential set, and if the credential set is in the locked status; and invalidating access to the user account with the third-party server during step (G), if the invalidation token is received by the third-party server (when credential is invalid and unable to authentication, deny request (bound the admin account to the user account, using secure token for authentication mechanism [Hazlewood; ¶42, 72, 82-84], denied access if the account is disabled with proper credential [Babi; ¶40-57]). The motivation is to improved security as the account is bound as admin role policy.

Regarding claim 12, Babi-Hazelwood combination discloses the method for facilitating the security for sets of credentials, the method as claimed in claim 1 comprising the steps of: 
generating an invalid notification with the third-party server during step (G), if the credential input does match or does not match the credential set, and if the credential set is in the locked status; and displaying the invalid notification with the corresponding PC device after step (G) (bound the admin account to the user account, using secure token for authentication mechanism, transmit of instant message and response based on acknowledge [Hazlewood; ¶40-42, 72, 82-84], denied access if the account is disabled with proper credential [Babi; ¶40-57]). The motivation is to improved security as the account is bound as admin role policy.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432